Citation Nr: 0011794	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-33 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral 
degenerative joint disease of the knees.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for heart disease as 
secondary to service-connected asbestosis.

4.  Entitlement to service connection for hypertension as 
secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1937 to February 
1957.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  Competent medical evidence of record suggests that there 
is an etiological relationship between the veteran's 
bilateral degenerative joint disease of the knees and his 
active service.

2.  The veteran has presented no competent medical evidence 
linking his bilateral hearing loss to noise exposure in 
service.  

3.  The veteran has presented no competent medical evidence 
linking his heart disease to his service-connected 
asbestosis.

4.  The veteran has presented no competent medical evidence 
linking his hypertension to his service-connected asbestosis.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral degenerative joint disease of the knees is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for heart 
disease as secondary to service-connected asbestosis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
hypertension as secondary to service-connected asbestosis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral degenerative joint disease of the knees

A veteran who submits a claim for VA benefits shall have the 
burden of offering sufficient evidence to justify a belief by 
a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The 
threshold question is whether the claim of entitlement to 
service connection for bilateral degenerative joint disease 
of the knees is well grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim, meritorious on its own or capable of substantiation.  
Slater v. Brown, 9 Vet.App. 240, 243 (1996) (citing Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1991)).  In other words, for a 
service-connection claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), competent evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and evidence of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997), Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).  While the credibility of 
the evidence is presumed in determining whether a claim is 
well grounded, a grant of service connection requires 
competent medical evidence to the effect that the claim is 
plausible where the determinative issue involves a question 
of medical causation.  Epps, 126 F.3d at 1468; Caluza, 7 
Vet.App. at 506.  In the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to the claim, and the claim 
must fail.  Epps, 126 F.3d at 1468.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

As a preliminary matter, the Board concludes that the 
veteran's claim of service connection for bilateral 
degenerative joint disease of the knees is well grounded.  In 
particular, an X-ray of the veteran's knees taken in August 
1996 shows that the veteran has degenerative changes of the 
knees bilaterally and calcification of deep vessels.  The 
veteran has contended that his 19 years of sea service caused 
the knee disorder because he climbed up and down ladders and 
walked on steel decks during that period. 

An August 1996 VA examination report reflects that "as a 
result of his service while on ship for most of his military 
career, going up and down stairs and walking on a steel deck, 
the [veteran] had progressive onset of bilateral knee 
problems."  According to the report, the veteran in 1973 
began to have right knee pain, and he complained of a 
constant chronic ache in his right knee.  Although the 
purpose of the examination was for heart disease, this 
evidence represents competent medical evidence regarding the 
veteran's bilateral knee disorder.  An examination of the 
right knee showed mild tenderness, mild bony hypertrophy, and 
no swelling.  The examiner diagnosed degenerative joint 
disease of both knees. 

The Board finds the examiner's statement that veteran's 
bilateral knee problems are the result of his service 
sufficient to well ground the claim for service connection.  
The Board also notes that this statement is the only 
competent medical evidence of record suggesting that there is 
an etiological relationship between the bilateral knee 
disorder and military service.  There is no indication of 
record that the examiner in August 1996 reviewed the claims 
file, or whether he was reiterating the veteran's own account 
when he made the statement.  Additionally, the examination 
report is not signed by the examining provider.  A review of 
the veteran's service medical records revealed no complaints 
of a knee disorder, and there was no indication of a knee 
disorder on separation from active service.  Instead, the 
first complaints of right knee pain were made in 1973.

The Board nevertheless concludes that competent medical 
evidence suggests that his bilateral degenerative joint 
disease of the knees may be related to active service.  The 
Board finds this evidence sufficient to render his claim 
plausible and capable of substantiation; therefore, it is 
well grounded.  See 38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 
Vet.App. 498, 595-06 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam).  The Board also notes that this finding 
does not go to the merits of the claim, but rather to the 
threshold burden which the veteran must satisfy pursuant to 
38 U.S.C.A. § 5107.  As the claim is well grounded, the VA 
has a duty to assist under 38 U.S.C.A. § 5107(a) before 
adjudicating the merits of the claim.  For the reasons set 
forth in the remand, the Board finds that further development 
must be accomplished by the RO.

Bilateral hearing loss

Before proceeding further, the Board must decide, as it did 
in the previous discussion, whether the veteran's claim for 
service connection for bilateral hearing loss is well 
grounded.  The Board refers to the legal principals set forth 
in the preceding discussion of the claim covering 
degenerative joint disease of the knees as being applicable 
here as well.  

According to audiological testing results from August 1996, 
the veteran has bilateral hearing loss, mild to severe.  The 
examiner pointed out that during his military service he had 
been around machinery, gunfire, and engine noise during his 
World War 11 service.  The record reflects that he served in 
the engine room of the U.S.S. Nevada during World War II, and 
the Board does not doubt that the veteran was exposed to 
significant levels of noise during the war.  While the 
veteran reported problems with his hearing ever since his war 
time service, the service medical records during the latter 
part of his military service and the service records after 
active service through 1964 reflect no complaints or abnormal 
findings referable to his hearing.  

The veteran has met the requirements of having had noise 
exposure during the World War 11 and of having a current 
hearing loss disability.  His complaint of hearing loss 
problems since leaving service are considered credible for 
purposes of determining whether his claim is well grounded.  
The next element that must be met is having medical evidence 
providing a nexus or link between his current disability and 
military service.  The VA examiner in August 1996 made no 
findings associating his current bilateral hearing loss with 
his World War 11 service or with his complaints of hearing 
loss problems following his discharge from service in 1957.  

As there must be competent medical opinion associating the 
veteran's current hearing loss with military service or his 
complaints following service, the Board finds that the 
veteran's claim is not well grounded within the meaning of 
5107(a).  Therefore, there is no duty to assist further in 
the development of the veteran's claim with respect to his 
hearing loss.


Heart disease and hypertension

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Additionally, a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The record contains several treatment records from Frank W. 
Meissner, M.D., including a cardiac catheterization report of 
September 1995.  The veteran and his wife testified during 
their August 1998 hearing that Dr. Meissner told them that 
the veteran's lung condition was aggravating his heart 
condition.  However, there is apparently no written 
documentation of this medical opinion.  For example, the 
September 1995 catheterization report does not contain any 
reference to an etiological relationship between the 
veteran's heart disease and his service-connected asbestosis.  
According to a January 1999 correspondence between the 
veteran's wife and his representative, the wife has been 
recently attempting to locate Dr. Meissner in an attempt to 
obtain his written medical opinion.  However, the wife 
reported that her attempts to contact Dr. Meissner have not 
met with success.

The veteran has also attached a June 1997 private 
consultation report on which it is stated that the reason for 
the consultation was an evaluation of coronary artery disease 
(CAD) with acute myocardial infarction, complicated by 
pulmonary edema.  The physician who wrote the consultation 
report did not further discuss any effect that pulmonary 
edema had on CAD in the body of the report, or what effect 
asbestosis may have had on CAD.  Rather, the report only 
indicates that the reason for the consultation was an 
evaluation of the coronary artery disease.

In a January 1999 correspondence, the veteran's wife has 
alternatively proffered a theory that electric magnetic field 
exposure during the veteran's long years of sea duty may have 
caused his heart disease.  The veteran's wife had noticed a 
preponderance of elderly retired Navy men who seemed to 
suffer from a combination of heart and lung problems, and 
thus, she concluded that a connection could be reasonably 
inferred.  She had read an article about electric magnetic 
field exposure that reflected that utility workers who were 
exposed to these magnetic fields had a lower rate of death 
overall than the rest of the population, but the longer they 
worked at jobs associated with elevated electric magnetic 
fields, the greater was their risk of death from arrhythmias 
and acute myocardial infarctions.  She further noted in the 
letter that the Navy had attached degaussing cables around 
the edges of the ships to neutralize the surrounding electric 
magnetic fields so that the ship would not be detected by the 
enemy even before the onset of World War II.  She indicated 
that the veteran had spent 19 years on sea duty, during which 
time he was exposed to these electric magnetic fields for 24 
hours each day.  Thus, she has averred that there was a 
relationship between the constant magnetic field exposure and 
the veteran's changes in heart rhythm and heart attacks.

With regard to his hypertension, the veteran stated in his 
August 1997 Notice of Disagreement that his service-connected 
asbestosis had also caused his hypertension.  According to a 
private treatment record of September 1995, the veteran's 
hypertension had been diagnosed 15 years prior to that time.  
Over the past four to five years, his blood pressures had 
averaged in the 140's and 150's over the 80's.  The record 
does not contain any competent medical evidence supporting 
the veteran's theory that his service-connected asbestosis 
caused or aggravated his hypertension, or that asbestosis 
caused or aggravated his heart disease.

A review of the veteran's service medical records reveals 
that he did not have any complaints of or treatments for 
either hypertension or heart disease during his service.  
Moreover, hypertension and heart disease were not noted upon 
his separation from active military service.  The record 
reflects that there have been no competent medical opinions 
made etiologically relating either hypertension or heart 
disease to the veteran's service-connected asbestosis.  
Alternatively, no medical source has related hypertension or 
heart disease to active service on a direct basis.  Although 
the veteran and his wife have reported that Dr. Meissner made 
an oral comment regarding a possible relationship between 
asbestosis and heart disease, this opinion is not formally 
associated with the medical evidence of record despite any 
attempts to contact him.  With regard to the June 1997 
consultation report, the examiner did not offer a medical 
opinion concerning the relationship between any current 
diagnoses and the veteran's service-connected asbestosis; 
instead, there is merely a reference to pulmonary edema, but 
no further connection is made within this report.

Although the veteran and his wife have referred to an article 
from presumably Pacific Gas & Electric that exposure to the 
electromagnetic field can increase the risk of myocardial 
infarctions, the record does not reflect any medical evidence 
that such exposure could cause a myocardial infarction many 
years after the exposure.  Perhaps the article was referring 
to heart attacks or arrhythmias in persons with underlying 
heart disease who are subjected to exposure.  The veteran and 
his wife have not submitted any competent medical evidence 
that necessarily relates to the veteran.  Although the Board 
understands her argument, there is no competent medical 
evidence to the effect that the electromagnetic field 
exposure caused the veteran's current heart disease.  

Moreover, because there is no additional medical evidence 
concerning an etiologic relationship between either the 
veteran's service-connected asbestosis and his hypertension 
and heart disease, or evidence of a direct correlation to 
active service, the veteran's claims must be denied as not 
well grounded.  The Board has noted the wife's belief that 
electric magnetic field exposure may have led to his heart 
disease, but there has been no competent medical opinion 
offered in connection with this theory.  However, her 
contentions by themselves do not constitute competent medical 
evidence of a nexus electric magnetic field exposure and 
active military service.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992).

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claim for service 
connection regarding hypertension and heart disease, as well 
as the claim for service connection for bilateral hearing 
loss, the VA is under no duty to assist him in developing the 
facts pertinent to these claims.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board is not 
aware of the existence of additional relevant evidence that 
could serve to make the claims well grounded.  As such, there 
is no additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) to notify him of the evidence required to complete 
his application for service connection for heart disease and 
hypertension or bilateral hearing loss beyond that mentioned 
or implied above.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground this claim and to 
explain why the current attempts fail.


ORDER

The veteran's claim for service connection for bilateral 
degenerative changes of the knees is well grounded, and, to 
this extent only, the appeal is granted.

Having not submitted a well grounded claim, service 
connection for bilateral hearing loss is denied.  

Having not submitted a well-grounded claim, service 
connection for heart disease as secondary to service-
connected asbestosis is denied.

Having not submitted a well-grounded claim, service 
connection for hypertension as secondary to service-connected 
asbestosis is denied.


REMAND

Given that the veteran has presented evidence of well-
grounded claim for service connection for bilateral 
degenerative joint disease of the knees, the Board observes 
that the VA has a further obligation to assist him in the 
development of evidence to support this claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.  As stated above, 
the record contains a report that suggests that there may be 
a relationship between the veteran's bilateral degenerative 
joint disease of the knees, but the record is insufficient 
for rating purposes because it is unclear if this opinion was 
based on a review of the records, it was not based on an 
examination of the veteran, and the report was not signed by 
the examining provider.  Thus, the Board finds that further 
development is warranted, to include a comprehensive VA 
examination to determine the nature and etiology of the 
veteran's bilateral degenerative joint disease of the knees 
and whether it is related to military service as asserted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran an 
orthopedic examination to determine the 
nature, extent, and etiology of his 
bilateral degenerative joint disease of 
the knees.  The veteran's claims file and 
a copy of this remand decision should be 
made available to the examiner for 
review.  The orthopedic examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral degenerative joint disease of 
the knees is etiologically related to his 
active military service as contended by 
the veteran.  Then opinion and conclusion 
expressed must be accompanied by a 
complete rationale. 


2.  The RO should review the examination 
report to determine if it is in 
compliance with this remand.  If the 
report is deficient, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim of 
entitlement to service connection for 
bilateral degenerative joint disease of 
the knees.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

